Exhibit 10.2

 

 

 

 

 

October 2, 2016

 

LEAP Development, LLC

11410 Long Pine Drive

Houston, Texas 77077

 

 

Re:       Amendment of Consulting Agreement

 

Dear Robert:

 

This letter constitutes an amendment, effective immediately, to the consulting
agreement between you and Synthesis Energy Systems, Inc. (the “Company”) dated
effective February 15, 2016 (the “Consulting Agreement”). The compensation to be
paid to you for Ongoing Services (as defined in the Consulting Agreement) shall
be increased to $15,000 per month for the remainder of the final 5 months of the
Consulting Agreement, which ends on February 15, 2017.

 

This letter does not affect any other terms of the Consulting Agreement. If you
have any questions regarding this matter, please let me know.

 

SYNTHESIS ENERGY SYSTEMS, INC.

 

 

/s/ DeLome Fair                                           

DeLome Fair

President and Chief Executive Officer

 

Acknowledged and Agreed on

October 2, 2016

 

 

LEAP Development, LLC

 

/s/ Robert Rigdon                               

Robert Rigdon

Managing Member

